                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                            CIVIL ACTION NO: 5:21-cv-00044-D

 CUMIS INSURANCE SOCIETY, INC.,                   )
                                                  )
                  Plaintiff,                      )              DEFENDANT’S
                                                  )            MOTION TO DISMISS
 v.                                               )
                                                  )            Fed. R. Civ. P. 12(b)(6)
 NATIONWIDE MUTUAL FIRE                           )
 INSURANCE COMPANY,                               )
                                                  )
                  Defendant.                      )
                                                  )

       COMES NOW Defendant Nationwide Mutual Fire Insurance Company (“Nationwide”),

by and through the undersigned counsel, pursuant to Rule 12(b)(6) of the Federal Rules of Civil

Procedure, and moves this Court to dismiss Count II of Plaintiff’s Complaint for failure to state a

claim upon which relief may be granted. In support of this motion, Defendant Nationwide shows

the following:

       1.        Plaintiff CUMIS Insurance Society, Inc. (“CUMIS”) filed the present action

seeking damages for breach of contract and equitable subrogation against Defendant. Specifically,

Plaintiff alleges that it issued a policy of insurance that paid benefits to its insured, Local

Government Federal Credit Union (“LGFCU”). Plaintiff alleges that Defendant Nationwide

issued a policy of insurance that had primary coverage for the same benefits that Plaintiff paid to

LGFCU. Plaintiff seeks reimbursement from Defendant Nationwide of the amounts that it paid to

LGFCU under its policy. In this action, Plaintiff asserts two claims against Defendant: (1) breach

of contract and equitable subrogation; and (2) unfair trade practices. Plaintiff seeks reimbursement

of the amounts it paid to LGFCU, treble damages, interest, attorneys’ fees and costs.




            Case 5:21-cv-00044-D Document 12 Filed 02/15/21 Page 1 of 4
       2.     In the Complaint, Plaintiff alleges that LGFCU assigned its rights under the policy

of insurance issued by Nationwide to CUMIS. (Complaint [DE 1-1], ¶ 21) Plaintiff also alleges

that it is subrogated as a matter of law to the rights of LGFCU. (Complaint [DE 1-1], ¶ 22)

       3.     In Count II of the Complaint, Plaintiff asserts a claim for unfair trade practices in

violation of N.C. Gen. Stat. §75-1.1, et seq., on the grounds that Nationwide engaged in conduct

that violated N.C. Gen. Stat. §58-63-15(11). (Complaint [DE 1-1], ¶¶ 46-60)

       4.     Plaintiff fails to state a claim for unfair trade practices because:

              (a)     Claims for unfair trade practices, and claims based on actions taken in

                      violation of N.C. Gen. Stat. §58-63-15(11) are not assignable as a matter of

                      law.

              (b)     Plaintiff does not have an independent claim for unfair trade practices as a

                      matter of law because Plaintiff is not an insured under Defendant’s policy

                      and Plaintiff and Defendant are not in privity.

              (c)     Plaintiff’s claims amount to no more than a disagreement between Plaintiff

                      and Defendant regarding the interpretation of the terms of the policy of

                      insurance issued by Nationwide. Such claims cannot form a basis for a

                      claim of unfair trade practices as a matter of law.

              (d)     Even if Plaintiff can assert an unfair trade practices claim against

                      Defendant, which Defendant disputes, Plaintiff failed to allege all the

                      necessary elements of its claim and therefore the claim should be dismissed

                      as a matter of law.

       In further support of this motion, Defendant relies on its Memorandum in Support of its

Motion to Dismiss, filed contemporaneously herewith, and all other matters of record.



                                                 2
            Case 5:21-cv-00044-D Document 12 Filed 02/15/21 Page 2 of 4
       WHEREFORE, Defendant Nationwide Mutual Fire Insurance Company respectfully

requests that this Court grant its motion to dismiss and dismiss with prejudice Count II of the

Complaint for failure of Plaintiff to state a claim upon which can be grated.

       Respectfully submitted, this the 15th day of February, 2021.



                                             GOLDBERG SEGALLA LLP


                                             /s/ David L. Brown
                                             David L. Brown
                                             N.C. State Bar No. 18942
                                             Martha P. Brown
                                             N.C. State Bar No. 20063
                                             701 Green Valley Road, Suite 310
                                             Greensboro, North Carolina 27408
                                             Telephone:     (336) 419-4900
                                             Facsimile:     (336) 419-4950
                                             dbrown@goldbergsegalla.com
                                             mpbrown@goldbergsegalla.com

                                             Attorney for Defendant Nationwide Mutual Fire
                                             Insurance Company




                                                 3
           Case 5:21-cv-00044-D Document 12 Filed 02/15/21 Page 3 of 4
                               CERTIFICATE OF SERVICE

       I hereby certify that the foregoing DEFENDANT’S MOTION TO DISMISS has been

electronically filed with the Clerk of Court using the CM/ECF system and has been served on all

counsel of record through the CM/ECF system:

                                    Walter E. Brock, Jr.
                                      Andrew P. Flynt
                              Young Moore and Henderson, P.A.
                                   Post Office Box 31627
                                    Raleigh, NC 27622

                                    Attorneys for Plaintiff

       This the 15th day of February, 2021.

                                              GOLDBERG SEGALLA LLP

                                              /s/ David L. Brown
                                              David L. Brown
                                              N.C. State Bar No. 18942
                                              Martha P. Brown
                                              N. C. State Bar No. 20063
                                              701 Green Valley Road, Suite 310
                                              Greensboro, NC 27408
                                              Phone: 336.419.4900
                                              dbrown@goldbergsegalla.com
                                              mpbrown@goldbergsegalla.com

                                              Attorney for Defendant Nationwide Mutual Fire
                                              Insurance Company




                                                4
           Case 5:21-cv-00044-D Document 12 Filed 02/15/21 Page 4 of 4
